Case 3:19-cv-01281-NJR Document 134 Filed 06/17/21 Page 1 of 9 Page ID #959




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 REGINALD JONES,

                      Plaintiff,

 v.                                            Case No. 19-cv-1281-NJR

 SANDRA QUICK and
 FRANK LAWRENCE,

                      Defendants.


                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on several motions filed by Plaintiff Reginald Jones.

Jones filed a motion to reconsider, seeking a reconsideration of the Court’s Order

granting summary judgment for Defendants and dismissing the case for failure to

exhaust administrative remedies (Doc. 118). Defendants Sandra Quick and Frank

Lawrence filed a response (Doc. 119) in opposition to the motion, and Jones filed a reply

brief and supplement (Docs. 120, 121, and 129). Jones also filed a motion for sanctions

(Doc. 122). Defendants also responded (Doc. 123) to that motion, and Jones filed a reply

brief (Doc. 124). Jones also filed two motions for clarification (Docs. 125 and 126).

                                      BACKGROUND

       On August 6, 2020, Defendants Quick and Lawrence filed a motion for summary

judgment, arguing that Jones failed to exhaust his administrative remedies (Docs. 58 and

59). Jones filed a response and supplements (Docs. 63, 64, and 66). Attached to



                                        Page 1 of 9
Case 3:19-cv-01281-NJR Document 134 Filed 06/17/21 Page 2 of 9 Page ID #960




Defendants’ motion were several exhibits, including a copy of Jones’s August 12, 2019

grievance (Grievance No. 162-8-19) (Doc. 59-5). Subsequently, Jones filed two motions to

compel the production of the original grievance (Docs. 86 and 95). Jones alleged the

grievance he received from Defendants was a photoshopped copy and was cropped

(Doc. 86, p. 3). Jones later indicated that Defendants sent him the same cropped copy in

response to a request for production (Doc. 95, p. 2). He believed this was done to interfere

with his ability to present his side at the evidentiary hearing (Id. at pp. 2-3). The Court

directed Defendants to present the original grievance at the evidentiary hearing or come

to the hearing prepared to explain why the original was not available (Doc. 97). Prior to

the hearing, Defendants requested to submit the original grievance as a supplement

(Doc. 102).

       On February 3, 2021, the Court held an evidentiary hearing pursuant to Pavey v.

Conley, 544 F.3d 739 (7th Cir. 2008). Jones and grievance officer Kelly Pierce testified at

the hearing. Jones argued that he was unable to exhaust his claims against Quick and

Lawrence because they denied him access to grievance forms. As to Grievance No. 162-

8-19, the Court granted Defendants’ motion to supplement with the original grievance,

and the grievance was entered into the record. Pierce also brought the grievance to the

hearing from Jones’s master file (Doc. 113, p. 27).

       After the hearing, the Court granted the motion for summary judgment and

dismissed Jones’s claims for failure to exhaust his administrative remedies (Doc. 114).

The Court found that the only grievance on file during the relevant time period,

Grievance No. 162-8-19, could not exhaust the claims in this case, because the events

                                       Page 2 of 9
Case 3:19-cv-01281-NJR Document 134 Filed 06/17/21 Page 3 of 9 Page ID #961




which made up the retaliation claim in this case took place after the filing of Grievance

No. 162-8-19 (Id. at p. 10). In fact, Jones alleged that Quick and Lawrence retaliated against

him because he filed Grievance No. 162-8-19. The Court found that Jones did not make

attempts to obtain grievance forms in order to grieve his issues with Quick and Lawrence,

even though he could have obtained them from any correctional officer in his housing

unit (Id. at p. 11). Further, the grievance forms were not invalid nor were they superseded

by revised forms (Id. at p. 12). Finding that Jones failed to exhaust his administrative

remedies, the Court dismissed his claims and entered judgment in favor of Defendants

(Docs. 114 and 115).

       Jones now asks the Court to reconsider its order. He also moves for the Court to

sanction Defendants for attaching what he believes to be a “photoshopped” copy of

Grievance No. 162-8-19 to their motion for summary judgment.

                                     LEGAL STANDARDS

   A. Motion to Reconsider

       Although Jones fails to indicate which Federal Rule of Civil Procedure he brings

his motion under, the motion will automatically be considered as having been filed

pursuant to Rule 59(e) or Rule 60(b) of the Federal Rules of Civil Procedure. See, e.g., Mares

v. Busby, 34 F.3d 533, 535 (7th Cir. 1994). “[W]hether a motion filed within [28] days of the

entry of judgment should be analyzed under Rule 59(e) or Rule 60(b) depends on the

substance of the motion, not on the timing or label affixed to it.” Obriecht v. Raemisch, 517

F.3d 489, 493 (7th Cir. 2008) (emphasis in the original) (citing Borrero v. City of Chicago, 456

F.3d 698, 701-02 (7th Cir. 2006) (clarifying that “the former approach-that, no matter what

                                         Page 3 of 9
Case 3:19-cv-01281-NJR Document 134 Filed 06/17/21 Page 4 of 9 Page ID #962




their substance, all post-judgment motions filed within [28] days of judgment would be

considered as Rule 59(e) motions – no longer applies”)). Nevertheless, a motion to

reconsider filed more than 28 days after entry of the challenged order “automatically

becomes a Rule 60(b) motion.” Hope v. United States, 43 F.3d 1140, 1143 (7th Cir. 1994)

(citing United States v. Deutsch, 981 F.2d 299, 301 (7th Cir. 1992)); see also Talano v. N.W.

Med. Faculty Found., Inc., 273 F.3d 757, 762 (7th Cir. 2001).

       A motion to alter or amend judgment filed pursuant to Rule 59(e) may only be

granted if a movant shows there was a mistake of law or fact, or presents newly

discovered evidence that could not have been discovered previously. Matter of Prince, 85

F.3d 314, 324 (7th Cir. 1996), reh’g and suggestion for reh’g en blanc denied, cert. denied 519

U.S. 1040; Deutsch v. Burlington N. R. Co., 983 F.2d 741 (7th Cir. 1993). “‘[M]anifest error’

is not demonstrated by the disappointment of the losing party. It is the wholesale

disregard, misapplication, or failure to recognize controlling precedent.” Oto v.

Metropolitan Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000) (internal citations omitted). A

movant may not use a Rule 59(e) motion to present evidence that could have been

submitted before entry of the judgment. Obriecht, 517 F.3d at 494 (citing Sigsworth v. City

of Aurora, Ill., 487 F.3d 506, 512 (7th Cir. 2007)).

       Rule 60(b) provides for relief from judgment for “mistake, inadvertence, surprise,

or excusable neglect.” Fed. R. Civ. P. 60(b)(1). Rule 60(b) relief is an extraordinary remedy

and is granted only in exceptional circumstances. McCormick v. City of Chicago, 230 F.3d

319, 327 (7th Cir. 2000) (citing Dickerson v. Board of Educ., 32 F.3d 1114, 1116 (7th Cir. 1994)).

Rule 60(b) allows a court “to address mistakes attributable to special circumstances and

                                          Page 4 of 9
Case 3:19-cv-01281-NJR Document 134 Filed 06/17/21 Page 5 of 9 Page ID #963




not merely to erroneous applications of law.” Russell v. Delco Remy Div. of Gen. Motors

Corp., 51 F.3d 746, 749 (7th Cir. 1995). It is also not an appropriate vehicle for rehashing

old arguments or for presenting arguments that should have been raised before the court

made its decision. Russell, 51 F.3d at 749; Rutledge v. United States, 230 F.3d 1041, 1052 (7th

Cir. 2000).

   B. Motion for Sanctions

       Federal Rule of Civil Procedure 11(b) states that by presenting “a pleading, written

motion, or other paper [to the Court]…[the] party certifies that to the best of the person’s

knowledge…it is not being presented for any improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation.” Fraudulent behavior can

warrant sanctions. Rivera v. Drake, 767 F.3d 685, 686 (7th Cir. 2014) (citing Hoskins v. Dart,

633 F.3d 541, 544 (7th Cir. 2011) (affirming the dismissal of a suit in which the plaintiff

lied about his litigation history and applicability of the prepayment requirement in

28 U.S.C. § 1915(g)); Ridge Chrysler Jeep, LLC v. DaimlerChrysler Financial Services Americas

LLC, 516 F.3d 623, 626–27 (7th Cir. 2008) (affirming dismissal against plaintiff who lied to

obtain interlocutory relief); Greviskes v. Universities Research Ass’n, Inc., 417 F.3d 752, 759

(7th Cir. 2005) (affirming dismissal where plaintiff engaged in fraudulent misconduct that

delayed lawsuit); Thomas v. General Motors Acceptance Corp., 288 F.3d 305, 308 (7th Cir.

2002) (concluding that the district court did not abuse its discretion by dismissing case as

sanction for lying on application to proceed in forma pauperis)).




                                        Page 5 of 9
Case 3:19-cv-01281-NJR Document 134 Filed 06/17/21 Page 6 of 9 Page ID #964




                                          ANALYSIS

    A. Motions for Clarification

       Jones’s first motion for clarification (Doc. 125) asks to clarify that his motion for

sanctions (Doc. 122) was brought pursuant to Federal Rule of Civil Procedure 11(b). The

Court GRANTS the motion to clarify (Doc. 125). To the extent the motion provides

additional argument regarding his motion for sanctions, the Court construes the motion

as a supplement to his original motion.

       Jones’s second motion for clarification (Doc. 126) asks for an Order directing

defense counsel to certify she has the original Grievance No. 162-8-19 in her possession

or has seen the original document. But the original grievance was provided at the

evidentiary hearing, and Kelly Pierce testified that the grievance was the original from

Jones’s master file. Thus, further certification from defense counsel is not needed; the

Court has reviewed both the original grievance at the hearing and the grievance attached

to Defendants’ summary judgment motion. Accordingly, the motion to clarify (Doc. 126)

is DENIED.

    B. Motion to Reconsider

       Jones’s motion to reconsider fails under both Rule 59(e) and 60(b). Jones neither

raises a mistake of law nor newly discovered evidence. 1 He also does not offer any


1
  Jones indicates in his reply that he offers his cumulative counseling summary, pointing to a
4/4/2018 grievance regarding property which he indicates supports his argument regarding the
validity of the grievance forms and the exhaustibility of Grievance No. 162-8-19, but the Court
finds that the document is not relevant nor is it newly discovered. A copy of the cumulative
counseling summary was submitted with Defendants’ motion (Doc. 59-6), and Jones had ample
opportunity to point out any entries he wanted the Court to consider. Further, as discussed in
this Order and the Court’s Order granting summary judgment, the issues raised by Jones were

                                        Page 6 of 9
Case 3:19-cv-01281-NJR Document 134 Filed 06/17/21 Page 7 of 9 Page ID #965




evidence of mistake, surprise, or excusable neglect.

       Instead, Jones merely rehashes arguments he previously made in his responsive

brief. He argues that the exhaustion of Grievance No. 162-8-19 was irrelevant to whether

he exhausted his claims against Quick and Lawrence and that he never argued that it was

relevant to this case. But the Court noted that the grievance was not relevant as the claims

at issue in this case occurred after Jones filed Grievance No. 162-8-19 (Doc. 114, p. 10).

The Court did not base its ruling on whether or not Jones exhausted that grievance. The

Court also previously addressed and dismissed Jones’s argument that the grievance

forms were invalid, which he re-raises in his motion to alter judgment. Jones also argues

that the Court failed to consider his statements in an affidavit attached to his Complaint

(Doc. 6) regarding his attempts at exhaustion, but the Court allowed Jones to testify as to

his attempts at exhaustion and found his testimony lacking in credibility. He offers no

new evidence or arguments that changes the Court’s findings. Accordingly, his motion

to reconsider (Doc. 118) is DENIED.

   C. Motion for Sanctions

       To the extent that Jones requests a hearing to answer additional questions he has

about the grievance attached to Defendants’ motion, that request is DENIED. Jones’s

Motion for Discovery and Motion for Sanctions (Doc. 122) argues that the grievance

Defendants presented at the February 3, 2021 evidentiary hearing was not an exact copy

of the grievance presented in their motion (Doc. 59). Jones argues that the copy in




already considered and rejected in finding Jones failed to exhaust his administrative remedies.

                                         Page 7 of 9
Case 3:19-cv-01281-NJR Document 134 Filed 06/17/21 Page 8 of 9 Page ID #966




Defendants’ motion lacked certain identifying features from the original grievance

including: circles around information on the first two pages and the time/date stamp for

when the grievance officer received the grievance. Jones argues that Defendants

fraudulently presented a “photoshopped” document to the Court in its summary

judgment motion and then tried to cover it up by presenting the correct document at the

hearing.

       The Court finds no evidence to suggest that Defendants sought to defraud the

Court, as Jones suggests. There is no evidence that Grievance No. 162-8-19 was

“photoshopped.” The two documents submitted by Defendants were substantially the

same in terms of the content of the grievance and counselor’s response. Although the

document attached to the motion is cropped, there is no indication that the statements in

the grievance were altered in any fashion. The document presented at the hearing

contained only additional later markings including the receipt by the grievance office and

circles on certain words. The fact that the version of the grievance attached to Defendants’

summary judgment lacked these additional markings does not indicate an attempt to

mislead Jones or the Court. The grievance is essentially the same and, in any event, Jones

was later provided with the updated grievance, with grievance officer response, at the

hearing. Further, Jones has made clear on several occasions, including in his motion to

reconsider (Doc. 118), that Grievance No. 162-8-19 is not even relevant to the claims in his

Complaint. Thus, the fact that the most recent grievance with grievance officer response

was not initially attached to Defendants’ motion caused Jones no prejudice in responding

to Defendants’ motion nor did it have any effect on the Court’s ruling.

                                       Page 8 of 9
Case 3:19-cv-01281-NJR Document 134 Filed 06/17/21 Page 9 of 9 Page ID #967




                                   CONCLUSION

      Accordingly, Jones’s motion for reconsideration (Doc. 118) and motion for

discovery and sanctions (Doc. 122) are DENIED.


      IT IS SO ORDERED.

      DATED: June 17, 2021


                                            ____________________________
                                            NANCY J. ROSENSTENGEL
                                            Chief U.S. District Judge




                                   Page 9 of 9
